United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERIVCE, MID-CAROLINAS
PERFORMANCE CLUSTER, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2054
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2011 appellant, through her attorney, filed a timely appeal from the
August 16, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 13, 2011 on the grounds that she had no
residuals of her work injuries after that date.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 24, 2003 appellant, then a 49-year-old city letter carrier, filed an occupational
disease claim alleging that she had pain in her hands, arms and shoulders from the performance
of her federal duties. OWCP accepted her claim for bilateral carpal tunnel syndrome and
tenosynovitis of the hands and wrists.
On November 28, 2003 appellant underwent release surgery on the right median and
ulnar nerves along with neurolysis of the median nerve and synovectomy of the flexor tendons.
On January 23, 2004 she underwent release surgery on the left median and ulnar nerves along
with neurolysis of the median nerve and synovectomy of the flexor tendons. The procedures
were authorized by OWCP.
Appellant returned to modified duty on May 11, 2004 and returned to regular duty on
July 10, 2004. She retired from federal service in September 2004.
In a November 4, 2004 report, Dr. Ajay Ajmani, an attending Board-certified
rheumatologist, advised that appellant continued to have residuals of her work-related injuries.
He stated that she could only perform modified work which did not require repetitive lifting or
manipulation of the hands.
In a March 13, 2007 decision, OWCP granted appellant a schedule award for a 27 percent
permanent impairment of each arm. At the expiration of her schedule award, appellant elected to
switch from her retirement benefits back to FECA benefits. OWCP reinstated her to the periodic
rolls for total disability effective September 27, 2007. The record reflects that there was a gap in
appellant’s medical treatment between 2007 and 2009.
On November 17, 2009 OWCP referred appellant for a second opinion examination with
Dr. Edward Mulcahy, a Board-certified orthopedic surgeon. By report dated December 8, 2009,
Dr. Mulcahy described appellant’s history and essentially normal findings on examination. He
diagnosed resolved bilateral wrist and hand pain, fibromyalgia by history and anxiety syndrome.
Dr. Mulcahy opined that appellant’s diagnoses were not related to the accepted work injuries.
He found that the accepted work conditions had resolved noting that there was no objective
evidence of tenosynovitis or carpal tunnel syndrome in either arm. Dr. Mulcahy stated that there
was no evidence of any orthopedic diagnosis to explain appellant’s ongoing shoulder, arm or
wrist complaints.
Appellant underwent a functional capacity evaluation (FCE) on January 21, 2010. The
FCE noted that her results suggested very poor effort or voluntary submaximal effort, which was
not necessarily related to pain, impairment or disability. It was recommended that appellant
work at the sedentary physical demand level for eight hours a day.
OWCP provided the FCE findings to Dr. Mulcahy. In a January 26, 2010 supplemental
report, Dr. Mulcahy noted that appellant showed very poor effort in the FCE testing, indicating a
voluntary submaximal effort. He modified her work restrictions to reflect that she could perform
light-duty work for eight hours a day.

2

In a February 11, 2010 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits because she ceased to have residuals of her
accepted work injuries. Appellant was informed that she had 30 days from the date of the letter
to provide supportive evidence if she disagreed with the proposal to terminate her compensation.
Appellant’s counsel argued that there was a conflict in the medical opinion regarding
continuing work-related residuals. OWCP found that there was a conflict in the medical opinion
evidence between Dr. Ajmani and Dr. Mulcahy regarding whether the accepted work injuries
had resolved. It referred appellant to Dr. William D. Schaefer, a Board-certified orthopedic
surgeon, for an impartial medical examination and opinion on this matter.
By report dated May 5, 2010, Dr. Schaefer described appellant’s history and reported
findings on examination. Physical examination of both wrists and hands revealed well-healed
surgical scars over the volar aspect of the wrists, with no atrophy or discoloration. Dr. Schaefer
noted that appellant had full range of motion of the wrists and all digits in flexion and extension,
with 5/5 strength upon flexion and extension of each digit and 5/5 strength upon opposition of
the thumb. He noted intact sensation throughout the hands to light touch and that she had
negative Tinel’s and Phalen’s tests bilaterally. There was full cervical range of motion with no
evidence of paracervical spasm. Dr. Schaefer opined that appellant’s diagnoses were
fibromyalgia, carpal tunnel syndrome, bilateral tenosynovitis of the hand and wrist and anxiety
syndrome. He found that the diagnoses were not related to her work factors and stated that her
work-related conditions had resolved. Appellant had a negative Finkelstein’s test bilaterally and
no evidence of tenosynovitis. Dr. Schaefer opined that her prolonged disability was likely due to
fibromyalgia, as her main complaints had multiple sites of pain without identifiable orthopedic
cause. He stated given the lack of objective physical examination findings and reproducible
clinical studies, he did not feel that appellant’s subjective complaints of pain correlated to her
work injuries.
By report dated October 15, 2010, Dr. Ajmani diagnosed a history of carpal tunnel
syndrome, fibromyalgia and cervical spine radiculopathy. He opined that the accepted injury
related conditions were still medically present and disabling and that the work injury has not
totally resolved. Dr. Ajmani stated that the employment injury was not an aggravation of a
preexisting condition. He opined that appellant was a candidate for vocational rehabilitation.
In a December 9, 2010 letter, OWCP again advised appellant that it proposed to terminate
her wage-loss compensation and medical benefits. It noted that its proposed termination was
based on the impartial opinion of Dr. Schaefer. Appellant was advised that she had 30 days to
provide supportive evidence if she disagreed with the proposal to terminate her compensation.
By report dated January 5, 2011, Pamela Hudak, a physician’s assistant, noted that
appellant gave her office a history of fibromyalgia since 1998 and a history of carpal tunnel
syndrome and bilateral tenosynovitis of the hands and wrists since at least 2004, both conditions
being caused by repetitive movements. She opined that there was a reasonable probability that
the carpal tunnel syndrome and tenosynovitis aggravated appellant’s fibromyalgia. Ms. Hudak’s
report was cosigned by Dr. Mary Watson, a Board-certified rheumatologist. Counsel submitted a
letter in which he claimed that OWCP failed to follow the relevant rotation procedures for
selecting Dr. Schaefer, the impartial medical specialist.

3

By decision dated February 4, 2011, OWCP terminated appellant’s compensation
effective February 13, 2011. It noted that she had provided additional treatment notes from
Dr. Watson’s office, but that they failed to provide any medical rationale to relate her
fibromyalgia condition to work factors. OWCP asserted that it followed the relevant rotation
procedures for selecting Dr. Schaefer, noting that the record contained an appointment schedule
notification report. It found the weight of medical evidence with Dr. Schaefer, indicating that
appellant’s physicians had relied on her subjective complaints of pain to provide a diagnosis
without providing medical rationale based on objective findings.
Appellant disagreed with the February 4, 2011 decision and requested an oral hearing
before an OWCP hearing representative. A telephonic hearing was held on June 1, 2011. At the
hearing, counsel stated that Dr. Watson found that appellant’s fibromyalgia was aggravated by
her work-related carpal tunnel syndrome. He asserted that if OWCP felt that Dr. Watson’s report
was not sufficient, it should have asked for more information from the physician or sent
appellant for a second opinion. Counsel argued the evidence of record does not establish that
Dr. Schaefer was properly selected on a rotational basis. Moreover, Dr. Schaefer did not
adequately explain why appellant’s work-related condition had resolved. Appellant testified that
she was diagnosed with fibromyalgia by an attending physician in 1998 or 1999 and that she
later saw Dr. Ajmani for treatment of this condition.
In a July 19, 2011 decision, OWCP’s hearing representative set aside the February 4,
2011 decision and remanded the case for further development. She directed OWCP to further
explain how Dr. Schaefer was selected as an impartial medical specialist noting that it did not
appear that the relevant documents regarding this selection process were in the case record.
Subsequent to the July 19, 2011 decision, OWCP provided additional information
regarding the selection of Dr. Schaefer as an impartial medical specialist. The case record was
supplemented to include a print-screen which shows the IFECS (Integrated Federal Employees
Compensation System) Medical Management Schedule Appointment for appellant. This
document indicates that there were no bypasses prior to Dr. Schaefer’s selection.
In an August 16, 2011 decision, OWCP’s hearing representative determined that OWCP
met its burden of proof to terminate appellant’s wage-loss compensation and medical benefits
effective February 13, 2011. Appellant had no residuals of her work injuries after that date. She
found that Dr. Schaefer was properly selected as an impartial medical specialist and represented
the weight of the medical opinion evidence regarding appellant’s work-related residuals.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.2 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3

2

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

3

Id.

4

OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”5 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.6
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.7 OWCP has an
obligation to verify that it selected the impartial medical specialist in a fair and unbiased manner.
It maintains records for this very purpose.8
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and
tenosynovitis of the hands and wrists due to her repetitive work duties. On November 28, 2003
appellant underwent release surgery on the right median and ulnar nerves along with neurolysis
of the median nerve and synovectomy of the flexor tendons. On January 23, 2004 she underwent
similar surgery on her left arm. Appellant received compensation for total disability related to
her accepted injuries. OWCP terminated her wage-loss compensation and medical benefits
based on the May 5, 2010 report of Dr. Schaefer, a Board-certified orthopedic surgeon, who
served as an impartial medical specialist.
OWCP properly determined that there was a conflict in the medical opinion between
Dr. Ajmani, an attending Board-certified rheumatologist, and Dr. Mulcahy, a Board-certified
orthopedic surgeon serving as an OWCP referral physician, on the issue of whether appellant
continued to have residuals of her work injuries.9 In order to resolve the conflict, it properly
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

5 U.S.C. § 8123(a).

6

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

7

Raymond J. Brown, 52 ECAB 192 (2001).

8

M.A., Docket No. 07-1344 (issued February 19, 2008).

9

In a November 4, 2004 report, Dr. Ajmani indicated that appellant continued to have residuals of her workrelated injuries. In contrast, Dr. Mulcahy indicated in a December 8, 2009 report that the accepted work conditions
had resolved, noting that there was no objective evidence of tenosynovitis or carpal tunnel syndrome in either arm.

5

referred appellant, pursuant to section 8123(a) of FECA, to Dr. Schaefer for an impartial medical
examination and an opinion on the matter.10
Counsel questioned whether Dr. Schaefer was properly selected under the relevant
standards for selecting impartial medical specialists. The Board finds that the record contains
documentation showing that Dr. Schaefer was properly selected under the rotational method for
choosing impartial medical specialists. The record contains a print-screen which shows the
IFECS Medical Management Schedule Appointment for appellant. This document indicates that
there were no bypasses prior to Dr. Schaefer’s selection.11
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Schaefer, the impartial medical specialist selected to resolve the
conflict in the medical opinion.12 The May 5, 2010 report of Dr. Schaefer establishes that
appellant had no disability due to her employment injuries after February 13, 2011.
By report dated May 5, 2010, Dr. Schaefer stated that the physical examination of both
wrists and hands revealed well-healed surgical scars over the volar aspect of the wrists, with no
atrophy or discoloration. He noted that appellant had full range of motion of the wrists and all
digits in flexion and extension, with 5/5 strength upon flexion and extension of each digit and 5/5
strength upon opposition of the thumb. Dr. Schaefer indicated that she had intact sensation
throughout the hands to light touch and that she had negative Tinel’s and Phalen’s tests
bilaterally. There was full cervical range of motion with no evidence of paracervical spasm.
Dr. Schaefer concluded that appellant did not have any residuals of her work injuries, bilateral
carpal tunnel syndrome and tenosynovitis of the hands and wrists.
The Board has reviewed the opinion of Dr. Schaefer and finds that it has reliability,
probative value and convincing quality with respect to its conclusions regarding the relevant
issue of the present case. Dr. Schaefer provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.13 He provided medical rationale for his
opinion by explaining that the lack of objective physical examination findings and reproducible
clinical studies showed that appellant no longer had residuals of the accepted work injuries.

10

See supra note 5.

11

In a July 19, 2011 decision, OWCP’s hearing representative set aside the February 4, 2011 decision and
remanded the case to further develop the matter of Dr. Schaefer’s selection as an impartial medical specialist. On
appeal, counsel cited a portion of OWCP procedure which he believed indicated that the hearing representative must
gain approval from the district Director before setting aside a prior OWCP decision. He has misinterpreted this
portion of OWCP’s procedure. It relates to the appropriate process when a district Director wishes to point out a
serious error of fact or law in the hearing representative’s decision. This portion of OWCP procedure does not
preclude an OWCP hearing representative’s ability to set aside a prior OWCP decision. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Hearing and Reviews of the Written Record, Chapter 2.1601.9c (October 2011).
12

See supra note 6.

13

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

6

Dr. Schaefer further noted that appellant’s continuing complaints could be explained by her
nonwork-related condition of fibromyalgia.14
Counsel argued that the termination of appellant’s compensation was premature as her
fibromyalgia might be work related and this matter should be developed by OWCP. It is noted
that the condition of fibromalgia has never been accepted as work related and the record does not
contain probative medical evidence establishing that this condition is causally related to the
accepted work injuries.15 When a claimant asserts that a condition not accepted or approved by
OWCP is due to an employment injury, she bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized
medical evidence.16 Appellant did not meet her burden in this case.
For these reasons, OWCP met its burden of proof to terminate appellant’s compensation
effective February 13, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective February 13, 2011 on the grounds that she had no
residuals of her work injuries after that date.

14

On appeal, counsel argued that Dr. Schaefer’s opinion was not well rationalized, but he did not adequately
explain the basis for this belief. By report dated October 15, 2010, Dr. Ajmani noted that he had diagnosed
appellant with a history of carpal tunnel syndrome, fibromyalgia and cervical spine radiculopathy. He opined that
the accepted injury related conditions were still medically present and disabling and indicated that the work injury
has not totally resolved. However, as Dr. Ajmani was on one side of the conflict, his additional report is essentially
duplicative of his stated opinion and is insufficient to give rise to a new conflict. See Richard O’Brien, 53 ECAB
234 (2001).
15

On January 5, 2011 Dr. Watson, a Board-certified rheumatologist, cosigned a report which had been produced
by a physician’s assistant. The report noted that there was a reasonable probability that the carpal tunnel syndrome
and tenosynovitis aggravated appellant’s fibromyalgia. However, Dr. Watson did not provide any medical rationale
for this opinion.
16

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

